Citation Nr: 0808605	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  05-38 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for Raynaud's disease 
on a direct basis and secondary to service-connected 
residuals of cold injuries.

2.  Entitlement to an increased rating for hypertension, 
currently rated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from July 1971 to July 1973 
and from September 1981 to September 1999.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 decision of the Louisville, 
Kentucky, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In January 2008, the veteran testified at a 
Travel Board hearing before the undersigned.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record reflects that the veteran is treated by three 
private physicians, V.M., M.D., his primary physician, as 
well as M.A.S., M.D., and S.S., M.D.  The records from these 
physicians are dated in 2003.  In 2007 correspondence, Dr. 
V.M. indicated that he had been treating the veteran since 
2003 for various disabilities including Raynaud's disease and 
hypertension.  In correspondence received in February 2008, 
one of the physicians stated that he had been treating the 
veteran for Raynaud's disease and per the veteran's history, 
it was known that he had been exposed to severe cold 
temperatures in 1972 and 1983 and suffered frostbite.  The 
physician did not specify that Raynaud's disease was due to 
this cold exposure or the veteran's service-connected cold 
residuals, but he appeared to suggest that conclusion.  

At his personal hearing, the veteran testified that he had 
received private medical treatment from the three private 
physicians regularly since 2003 and that Dr. S.S. had related 
his Raynaud's disease to his history of cold exposure.  The 
veteran was informed that some of the correspondence of 
record from the private physicians was illegible.  

When reference is made to pertinent medical records, VA is on 
notice of their existence and has a duty to assist the 
veteran to attempt to obtain them.  See Ivey v. Derwinski, 2 
Vet. App. 320, 323 (1992); see also Jolley v. Derwinski, 1, 
Vet. App. 37 (1990).  The Board points out that in May 2007, 
the RO requested medical releases for additional private 
medical evidence to be obtained.  It does not appear that the 
veteran furnished these releases.  However, during his 
hearing, he indicated that there was additional medical 
evidence which he would submit.  He has not done so.  The 
Board therefore finds that he should be given another 
opportunity to furnish the medical releases.  If he does so, 
the complete clinical records of V.M., M.D.; M.A.S., M.D.; 
and S.S., M.D., should be obtained in compliance with VA's 
duty to assist, as those records pertain to Raynaud's disease 
and hypertension.  

Further, as noted at the hearing, the more recent 
correspondence which appears to be from Dr. S.S. is 
illegible.  See January 2008 VA Form 21-4138 (Statement in 
Support of Claim).  The Board is hereby notifying the veteran 
that he may submit a printed copy signed by this physician, 
if he so chooses.  

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  A medical 
examination or medical opinion may be deemed necessary where 
the record contains competent medical evidence of a current 
diagnosed disability, establishes that the veteran suffered 
an event, injury or disease in service, and indicates that 
the claimed disability may be associated with the established 
event, injury or disease in service.  See Id.  

The record before VA need only (1) contain competent evidence 
that the veteran has persistent or recurrent symptoms of 
current disability and (2) indicate that those symptoms may 
be associated with the veteran's active military service.  
Duenas v. Principi, 18 Vet. App. 512 (2004). 

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
noted that the third prong of 38 C.F.R. § 3.159(c)(4)(I), 
requires that the evidence of record "indicate" that the 
claimed disability or symptoms may be associated with 
service, establishes a low threshold.   See also Locklear v. 
Nicholson, 20 Vet. App. 410, at 418 (2006).

In this case, the February 2008 correspondence from a private 
physician suggests a possible etiological connection between 
Raynaud's disease and inservice cold exposure or service-
connected residuals of cold exposure.  The Board notes that 
the veteran was afforded a VA examination in December 2003 at 
which time the examiner stated that it was unlikely that the 
veteran had cold injury to the degree that would cause 
Raynaud's to develop, and that the veteran did not have 
permanent disability caused by cold injury or by Raynaud's 
symptoms.  As noted above, however, more recent private 
medical records show treatment for both disorders.  Further, 
since the veteran is also claiming secondary service 
connection, the VA examiner must address the question of 
aggravation.  Thus, once the private treatment records are 
obtained, the veteran should be afforded a VA examination to 
assess whether Raynaud's disease is related to service or to 
service-connected residuals of cold exposure.  

The Board notes that secondary service connection may be 
granted for a disability that is proximately due to, or the 
result of, a service-connected disease or injury.   38 C.F.R. 
§ 3.310(a).   With regard to the matter of establishing 
service connection for a disability on a secondary basis, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that there must be evidence sufficient to show that 
a current disability exists and that the current disability 
was either caused by or aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).  Additionally, when aggravation of a nonservice-
connected disability is proximately due to or the result of a 
service connected condition, such disability shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Id.; see also 71 Fed. Reg. 52744-
52747 (Sept. 7, 2006).  

The veteran's notification correspondence regarding the 
Veterans Claims Assistance Act (VCAA) does not adequately 
notify him of secondary service connection.  Therefore, 
additional VCAA notice must be sent.  Since additional notice 
must be sent, this notice should also comply with the 
directives of Vazquez-Flores v. Peake, No. 05-0355, 2008 
(U.S. Vet. App. Jan. 30, 2008), with regard to the increased 
rating claim.  

Finally, the Board observes that the veteran reported 
additional cardiovascular impairment as part of his 
hypertension.  As the veteran has asserted that his service-
connected disability has worsened since his last examination, 
he should be afforded a new examination in compliance with 
VA's duty to assist.  See Snuffer v. Gober, 10 Vet. App. 400 
(1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 
11-95 (1995).

Accordingly, this matter is REMANDED for the following 
actions:

1.  The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the VCAA 
and subsequent interpretive authority.  See, 
e.g., Pelegrini v. Principi, 18 Vet. App. 112 
(2004); VAOPGCPREC 7-2004 (July 16, 2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Vazquez-Flores v. Peake.  At a 
minimum, the veteran should be provided 
notification regarding secondary service 
connection for Raynaud's disease as well as 
the substance of the pertinent diagnostic 
codes for hypertension (7101).  Should it be 
determined that there is any further notice 
deficiency in this case, these matters should 
also be addressed in the duty to assist 
letter.

2.  If the veteran provides the pertinent 
medical releases, obtain and associate 
with the claims file copies of all 
clinical records, which are not already 
in the claims file, of the veteran's 
treatment by V.M., M.D.; M.A.S., M.D.; 
and S.S., M.D.  

3.  The veteran is hereby informed that 
he may submit a printed copy of 2007 
correspondence from his private 
physician, as discussed during his 
hearing, and this correspondence should 
be signed by this physician.

4.  Schedule the veteran for a VA 
examination.  The claims file must be 
made available to the examiner and the 
examiner should indicate in his/her 
report whether or not the claims file was 
reviewed.  Any indicated tests, including 
X-rays if indicated, should be 
accomplished.  Based on a review of the 
claims file and any examination findings, 
the examiner should state the medical 
probabilities (less likely than not; at 
least as likely as not; or more likely 
than not) that any current Raynaud's 
disease is related to service and/or is 
proximately due to, or the result of, the 
service-connected cold injury residuals 
of the hands or feet.  The examiner 
should also opine as to the medical 
probabilities (less likely than not; at 
least as likely as not; or more likely 
than not) that any current Raynaud's 
disease is permanently aggravated by the 
veteran's service-connected cold injury 
residuals of the hands or feet.  The 
examiner should note that aggravation is 
defined for legal purposes as a worsening 
of the underlying condition versus a 
temporary flare-up of symptoms.  The 
examiner should provide a complete 
rationale for all opinions expressed and 
conclusions reached.  

5.  Schedule the veteran for a VA 
hypertension examination.  The claims 
file must be made available to the 
examiner and the examiner should indicate 
in his/her report whether or not the 
claims file was reviewed.  Any indicated 
tests should be accomplished.  The 
predominant diastolic pressure and 
systolic pressure should be indicated.  
The examiner should state if the veteran 
requires continuous medication for 
control.  If there are any additional 
cardiovascular manifestations, the 
examiner should so state.  

The complete examination findings, along 
with the complete rationale for all 
opinions expressed, should be clearly set 
forth in the examination report.

6.  The AMC should then readjudicate the 
claims on appeal in light of all of the 
evidence of record.  If any issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to any 
issue remaining on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2006), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2007).


